DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures appear to be repurposed color photographs without proper shading or crosshatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the knob connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "at least one phasing protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as indefinite because it contains all of the indefinite limitations of claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 2017/052011).
With regards to claim 1, it discloses a modular, stackable charge holder (16) for a perforating gun assembly, comprising: a base portion; a shaped charge receiving portion formed in the base portion for receiving a shaped charge (18); a retention socket extending from the base portion adapted to receive and retain a detonating cord (20); a male connector end (50) arranged on one side of the base portion for receiving a corresponding female connector end (52) of a first component; a female connector end (52) arranged on a second side of the base portion opposite the first side of the base portion for receiving a corresponding male connector end (50) of a second component; wherein: the retention socket comprises oppositely disposed retention arms (42) that form a receptacle for the detonating cord (20), each oppositely disposed retention arm having at least one corresponding shaped sidewall portion and a corresponding flange extending transversely from a top section of the retention arm; the shaped sidewall portions are adapted to abut against the detonating cord when the detonating cord is routed from the charge holder to at least one of the first or second component; the shaped sidewall portions are resilient and counteract forces exerted by the detonating cord on one or both of the sidewall portions, locking the detonating cord in place (as seen in Fig. 6, 7 and 9 element 42).
With regards to claim 2, it discloses the detonating cord is routed in a spiral fashion from the charge holder to the at least one of the first or second further component which has a phasing of greater than zero degrees with respect to the charge holder (Fig. 3 shows the phasing in which if the detonating cord 20, were retained by the arms 42, it would be in a spiral formation).
With regards to claim 9, it discloses the shaped sidewall portions (of arms 42) each have concavely curved sections which face each other to form the receptacle (as seen in Fig. 6).


With regards to claim 11, it discloses at least one additional retention socket adapted to receive and retain a through wire (Fig. 6, arm 42 has a retention notch on opposite arms capable of receiving and retaining a through wire).
With regards to claim 12, it is noted that this limitation is a product by process claim, therefore it is given little, if any, patentable weight.  The manufacturing process used in the current reference produced an apparatus structurally similar to one made via injection molding. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), Per MPEP 2113.
With regards to claim 13, it discloses the shaped charge receiving portion is configured as an opening defined by one or more arms (40) and a complimentary depression in the base portion; and the one or more arms connect between the male connector end and the female connector end.
. 
Claim(s) 1-3, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Kaenel et al. (US 2018/0306010).
With regards to claim 1, it discloses a modular, stackable charge holder (200) for a perforating gun assembly, comprising: a base portion; a shaped charge receiving portion formed in the base portion for receiving a shaped charge (410); a retention socket extending from the base portion adapted to receive and retain a detonating cord; a male connector end (210) arranged on one side of the base portion for receiving a corresponding female connector end (230) of a first component; a female connector end (230) arranged on a second side of the base portion opposite the first side of the base portion for receiving a corresponding male connector end (210) of a second component; wherein: the retention socket comprises oppositely disposed retention arms (242) that form a receptacle for the detonating cord, each oppositely disposed retention arm having at least one corresponding shaped sidewall portion and a corresponding flange extending transversely from a top section of the retention arm; the shaped sidewall portions are adapted to abut against the detonating cord when the detonating cord is routed from the charge holder to at least one of the first or second component; the shaped sidewall portions are resilient and counteract forces exerted by the detonating cord on one or both of the sidewall portions, locking the detonating cord in place (as seen in Fig. 3A-4B, 6B and 9, element 242).
With regards to claim 2, it discloses the detonating cord is routed in a spiral fashion from the charge holder to the at least one of the first or second further component which has a phasing of greater than zero degrees with respect to the charge holder (Fig. 4A-B shows the phasing in which if the detonating cord, were retained by the arms 242, it would be in a spiral formation).

With regards to claim 12, it is noted that this limitation is a product by process claim, therefore it is given little, if any, patentable weight.  The manufacturing process used in the current reference produced an apparatus structurally similar to one made via injection molding. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), Per MPEP 2113.
With regards to claim 13, it discloses the shaped charge receiving portion is configured as an opening defined by one or more arms (610) and a complimentary depression in the base portion; and the one or more arms connect between the male connector end and the female connector end.
With regards to claim 14, it discloses a locking mechanism for the shaped charge formed in the shaped charge receiving portion (the arms 610 lock the shaped charge in place supported by the arms interacting with a groove as seen in Fig. 6B).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676